Citation Nr: 1125006	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  08-24 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for bilateral knee disability.

3.  Entitlement to service connection for left fifth finger disability.

4.  Entitlement to service connection for acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1979 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claims.

In a February 2010 Board decision, the claims were remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in a March 2011 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The competent medical evidence of record supports a finding that the Veteran's currently diagnosed low back disability was caused by his military service.

2.  The competent medical evidence of record does not support a finding that the Veteran's bilateral knee disability is related to his military service.

3.  The competent medical evidence of record does not support a finding that the Veteran's left fifth finger disability is related to his military service.

4.  The competent medical evidence of record does not support a finding that the Veteran is currently diagnosed with an acquired psychiatric disorder.





CONCLUSIONS OF LAW

1.  A low back disability was incurred in the Veteran's active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  A bilateral knee disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

3.  A left fifth finger disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

4.  An acquired psychiatric disorder was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a low back disability, a bilateral knee disability, a disability of the left fifth finger, and an acquired psychiatric disorder; all of which he contends are due to his military service.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The Board will then address the pertinent law and regulations and their application to the facts and evidence.  

Stegall Concerns

In February 2010, the Board remanded the case in order for VBA to schedule the Veteran for VA examinations with medical opinions as to the pending claims.  The claims were then to be readjudicated.
The Board notes that the Veteran was afforded VA examinations in April 2010 as to the pending claims, which will be discussed below.  The claims were readjudicated in the March 2011 SSOC.  Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
Notice

The VCAA requires VA to notify a veteran and a veteran's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claims.  As part of this notice, VA is to specifically inform a veteran and a veteran's representative, if any, of which portion, if any, of the evidence is to be provided by a veteran and which part, if any, VA will attempt to obtain on behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an appellant describing evidence potentially helpful to the appellant, but not mentioning who is responsible for obtaining such evidence, did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has concluded that the notice requirements of the VCAA have been satisfied.  The Veteran was informed of the evidentiary requirements for service connection in a letter dated May 2005.  The VCAA letter indicated that in order for service connection to be granted there must be evidence of an injury in military service or a disease that began in or was made worse during military service, or that there was an event in service that caused an injury or disease; a current physical or mental disability shown by medical evidence; and a relationship between the disability and an injury, disease, or event in military service.  

Crucially, the RO informed the Veteran of VA's duty to assist him in the development of his claims in the May 2005 VCAA letter.  Specifically, the letter stated that VA would assist the Veteran in obtaining relevant records such as all records held by Federal agencies to include service treatment records or other military records, and medical records from VA hospitals.  With respect to private treatment records, the letter informed the Veteran that VA would request such records, if the Veteran completed and returned the attached VA Form 21-4142, Authorization and Consent to Release Information.  The letter also notified the Veteran that he would be afforded a VA examination if necessary to make a decision on his claims.

The May 2005 VCAA letter emphasized:  "If the evidence is not in your possession, you must give us enough information about the evidence so that we can request it from the person or agency that has it.  If the holder of the evidence declines to give it to us, asks for a fee to provide it, or VA otherwise cannot get the evidence, we will notify you.  It is your responsibility to make sure we receive all requested records that are not in the possession of a Federal department or agency."  [Emphasis as in the original].

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court observed that a claim of entitlement to service connection consists of five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Because a service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of that claim.  Therefore, upon receipt of an application for a service connection claim, section 5103(a) and section 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran was provided with Dingess notice in an October 2006 VCAA letter, which detailed the evidence considered in determining a disability rating, including "nature and symptoms of the condition; severity and duration of the symptoms; and impact of the condition and symptoms on employment."  The Veteran was also advised in the letter as to examples of evidence that would be pertinent to a disability rating, such as on-going treatment records, recent Social Security determinations, and statements from employers as to job performance and time lost due to service-connected disabilities.  

With respect to effective date, the October 2006 letter instructed the Veteran that two factors were relevant in determining effective dates:  when a claim was received and when the evidence "shows a level of disability that supports a certain rating under the rating schedule."  The Veteran was also advised in the letter as to examples of evidence that would be pertinent to an effective date determination, such as information about continuous treatment or when treatment began, service medical records the Veteran may not have submitted, and reports of treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to disability rating and effective date pursuant to the Court's Dingess determination.  Moreover, there is no timing problem as to Dingess notice since, as indicated above, the Veteran's claims were readjudicated in the May 2009 and March 2011 SSOCs, following the issuance of the October 2006 letter.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not required where there is no reasonable possibility that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the instant case, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims and there is no reasonable possibility that further assistance would aid in substantiating them.  The evidence of record includes the Veteran's statements, service treatment records, service personnel records, and VA and private treatment records.  

As indicated above, the Veteran was most recently afforded VA examinations in April 2010 as to his pending claims.  The VA examination reports reflect that the examiners thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered opinions which appear to be consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA opinions are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2010).  He has declined the option to testify at a personal hearing before a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for low back disability.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, to include arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Continuity of symptomatology

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2010).

Analysis

The Veteran contends that he suffers from a low back disability which is due to his military service.  See the Veteran's claim dated April 2005.

As to Hickson element (1), current disability, it is undisputed that the Veteran is currently diagnosed with degenerative disc disease of the lumbar spine.  See, e.g., the April 2010 VA examination report.  Accordingly, element (1) is satisfied.

With respect to Hickson element (2), the Veteran's service treatment records show that the Veteran received the following treatment and/or diagnoses during active duty military service:  low back or lumbar strain (December 1980, December 1981, August 1991); low back pain and burning sensation after an automobile accident (January 1984); spondylolysis at L5-S1 without spondylolisthesis (August 1990); grade I anterolisthesis (spondylolysis) L5-S1 following another automobile accident (June 1993); physical therapy for lumbosacral strain and grade I spondylolisthesis (June 1993 to October 1993); lumbosacral strain secondary to a third automobile accident (June 1994); physical therapy for lumbosacral strain (June 1994 to July 1994); low back pain extending into the right lower extremity (October 1994, April 2001); and physical therapy for low back pain that radiated into his right lower extremity, particularly his right knee (May 2001).  Additionally, minimal scoliosis was noted in annual physical examination reports dated October 1989 and August 1994.  Accordingly, element (2) is clearly met.

Turning to the crucial Hickson element (3), medical nexus, the competent medical evidence of record demonstrates that the Veteran's currently diagnosed low back disability is related to his military service.  Specifically, as to the issue of medical nexus, the April 2010 VA examiner concluded, "[i]t is as least as likely as not that his lumbar spine condition is causally related to his period of active military service."  In rendering his conclusion, the VA examiner explained that "there is evidence that the [Veteran] complained of back pain multiple times during his service career and has had back pain ever since.  There is a diagnosis of grade 1 spondylolisthesis.  At this time, however, his back pain is causing minimal problems.  The main problems are that he has to use his back in a given posture for a long period of time, that is when it begins to ache.  Hence, the diagnosis is lumbosacral spine degenerative disc disease."  X-rays were ordered which confirmed the examiner's findings and, in a subsequent addendum, the April 2010 VA examiner indicated that "[t]hese x-ray findings confirm my conclusions devised following examination."  

The April 2010 VA medical opinion appears to have been based upon thorough examination of the Veteran and review of the record as well as thoughtful analyses of the Veteran's entire history and current medical condition.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Moreover, there is no competent medical evidence which indicates that the Veteran's current lumbar spine disability is unrelated to his in-service low back injuries.

Accordingly, the Board finds that the evidence of record is at least in equipoise as to the matter of whether the Veteran's current low back disability is a result of his military service.  The benefit of the doubt rule is therefore for application.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  As such, Hickson element (3), and thereby all three elements, has been satisfied.

In summary, the Veteran has met all requirements needed to establish service connection for a low back disability.  The benefit sought on appeal is therefore granted.

2.  Entitlement to service connection for bilateral knee disability.

3.  Entitlement to service connection for left fifth finger disability.

Because the above-referenced claims involve the application of similar law to similar facts, for the sake of economy the Board will address them together.

Relevant law and regulations

The law and regulations pertaining generally to service connection has been set forth above and will not be repeated here.

Analysis

The Veteran seeks entitlement to service connection for bilateral knee and left fifth finger disabilities, which he asserts were incurred during his military service.

As noted previously, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus between the first two elements.  See Hickson, 12 Vet. App. at 253.

As to Hickson element (1), current disability, the April 2010 VA examiner diagnosed the Veteran with right and left knee strain, left fifth finger proximal interphalangeal joint (PIP joint) degenerative joint disease, and avulsed tendon.  See the April 2010 VA examiner report.  As such, Hickson element (1) is satisfied as to both claims.

With regard to Hickson element (2), service treatment records show that in April 2001 and May 2001 the Veteran received treatment for low back pain accompanied by pain and numbness which radiated to his right leg when driving or sitting still for more than forty-five minutes.  Also, physical therapy notes from May 2001 show that the Veteran complained of pain and numbness in his right knee.  As to the left knee, service treatment records show that the Veteran sought treatment in January 1989 after injuring his left knee playing basketball.  Contemporaneous x-rays revealed no fracture, no effusion, and no dislocation.  See service x-ray report dated January 1989.  The Veteran was diagnosed with patellar tendonitis of the left knee at that time.  Additionally, as to the left fifth finger claim, service treatment records dated November 2000 documented the Veteran's treatment for a painful left 'pinky' finger.  The record noted the Veteran's report that he had injured the finger playing basketball approximately twenty-one years earlier.  See the service treatment record dated November 2000.  X-rays showed medial angulation of the distal aspect of the digit at the PIP joint.  There was also significant narrowing of the PIP joint.  The findings were noted as being consistent with an old prior trauma.  See id.  Accordingly, Hickson element (2) is satisfied as to the bilateral knee and left fifth finger claims.

Turning to crucial Hickson element (3), nexus, the competent medical evidence of record demonstrates that the Veteran's currently diagnosed bilateral knee and left fifth finger disabilities are not related to his military service.  Specifically, as to the right and left knees, the April 2010 VA examiner indicated, "[the Veteran] states that in service, he would injure his knees, they would ache a bit and they would get okay.  This is a normal phenomenon and at this time, he has aching in the knees that comes and goes.  Hence, his symptoms are certainly within the expected normality for a person of fifty-one years, and examination was normal . . . It is less likely as not that his bilateral knee condition is casually related to his period of active military service."  

As to the left fifth finger disability claim, the April 2010 VA examiner concluded, "[i]t is less likely than not that his left fifth finger condition is causally related to his period of active military career."  The examiner explained, "[a]t this time, he does have a stiff finger, especially at the PIP joint and weakness at the tip of the finger.  The left fifth finger has a rupture of the central strip of the extensor apparatus at the distal phalanx.  However, precisely when this occurred is an open question, and he dates it at 2003, well after he left service."

As to both the bilateral knee and left fifth finger claims, X-rays were ordered contemporaneous with the April 2010 VA examination which confirmed the examiner's findings.  In a subsequent addendum, the examiner indicated that "[t]hese x-ray findings confirm my conclusions devised following examination regarding the diagnoses in each case."  

The April 2010 VA examination report appears to have been based upon thorough examination of the Veteran and review of the record as well as thoughtful analyses of the Veteran's entire history.  The VA examiner noted the Veteran's report of in-service symptomatology and development of his current disabilities, and further indicated that he relied upon the Veteran's medical records and clinical experience in rendering his opinion.  See Bloom, supra.  The Board recognizes that in rendering his opinions as to the bilateral knees and left fifth finger claims, the VA examiner did not explicitly document all mention of knee and left fifth finger complaints in the service treatment records.  Critically, however, the VA examiner indicated that he did review the service treatment records in their entirety.  He also fully considered the Veteran's recollection of in-service treatment.  As detailed by the April 2011 examiner, his findings did not turn on the existence or absence in-service treatment but rather on the absence of continuing medical treatment following the Veteran's military discharge as well as the Veteran's own account of post-service injury.  Moreover, the VA opinions appear to be consistent with the Veteran's medical history, which fails to document chronic bilateral knee and left fifth finger disabilities dating from the Veteran's military discharge.  A medical opinion that contradicts the conclusions of the April 2010 VA examiner is not of record.

To the extent that the Veteran is contending that the claimed bilateral knee and left fifth finger disabilities are related to his military service, the Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's lay reports of current disability are supported by the clinical evidence.  However, at issue in this case is whether there is competent evidence linking his current complaints and symptomatology to in-service disability.  In this regard, there is no indication that the Veteran is competent to comment on medical matters such as etiology.  See 38 C.F.R. § 3.159(a)(1) (2010) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of the claims are not competent evidence of a nexus between claimed disabilities and military service.

To the extent that the Veteran is contending that he has had bilateral knee and/or left fifth finger disabilities on a continuous basis since service, the Board is aware of the provisions of 38 C.F.R. § 3.303(b), noted in the law and regulations section above.  In Savage v. Gober, 10 Vet. App. 488 (1997), the Court noted that while the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment, the lack of evidence of treatment may bear upon the credibility of the Veteran's current assertions of a continuity of symptomatology.  While competent to report observable symptomatology such as pain, the Veteran is not competent to report that his perceived symptoms during service and thereafter were manifestation of a chronic disability.  In this regard, the Board observes that the Veteran's contention of related symptomatology continually since service is contradicted by the findings of the April 2010 VA examiner who specifically considered the Veteran's contentions in rendering his negative nexus opinions and who has the medical expertise to provide competent opinions on this complex matter.

In Voerth v. West, 13 Vet. App. 117, 120-21 (1999), the Court held that in order to award service connection 38 C.F.R. § 3.303(b), there must be medical evidence on file demonstrating a relationship between a veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent.  Such evidence is lacking in this case.  Continuity of symptomatology after service is therefore not demonstrated.

Accordingly, Hickson element (3), nexus, has not been satisfied, and the Veteran's claims fail on this basis.

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral knee and left fifth finger disabilities.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  The benefits sought on appeal are accordingly denied.

4.  Entitlement to service connection for acquired psychiatric disorder.

Relevant law and regulations

The law and regulations pertaining generally to service connection has been set forth above and will not be repeated here.

Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

Analysis

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, claimed as an acute stress disorder.  See, e.g., the Veteran's claim dated April 2005.  Crucially, the Board has thoroughly reviewed the medical evidence associated with the Veteran's claims folder and finds no documentation of a currently diagnosed acquired psychiatric disability.  

As noted above, service connection may not be granted without competent medical evidence of a current disability.  See Hickson and Rabideau, supra.  

The Veteran argues that because he was diagnosed with depression during military service, he recognizes the symptoms of depression although he is not currently receiving professional treatment.  See the Veteran's statement dated October 2006.  The Board recognizes that during his military service, the Veteran was diagnosed with depression and other psychiatric disorders including adjustment disorder and acute stress reaction.  See, e.g., the service treatment records dated February 1995, March 1995, and September 1995.  Notably, however, service treatment records show that the Veteran's psychiatric symptoms resolved by October 1995.  See, e.g., the service aeromedical summaries dated November 1995 and November 1999.  Nevertheless, the Board recognizes that the Veteran is competent to identify and report symptoms such as his current depressed mood.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) [holding that a lay person is competent to make observations that do not require specialized knowledge or training].  As such, the Veteran was afforded a VA examination in April 2010 to address the question of whether he suffers from a diagnosed psychiatric disability.

In rendering his opinion, the April 2010 VA examiner acknowledged the Veteran's military history of psychiatric treatment.  He further noted the Veteran's recent contentions "that he did not recover from that depression for some years, and then only partially, but that he told doctors almost immediately that his symptoms had resolved in order to be taken off psychiatric medications and in order to resume his work.  However, records indicate a decline in service performance in 1994 that rebounded fully in 1995.  It seems unlikely that he could have managed such a rebound without some improvement in his overall condition within that brief time frame."  

Crucially, the April 2010 VA examiner concluded that the Veteran does not currently have a diagnosed psychiatric disability which conforms to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV) as is required under Section 4.125(a).  See 
38 C.F.R. §§ 4.125(a), 4.130 (2010).  The VA examiner explained, the Veteran "now describes low mood almost solely when thinking back to situations that were upsetting him during his tenure in the Air Force . . . He states that he feels a key symptom of his depression is questioning his ability to trust others, when this is not identified in the DSM-IV as a symptom associated with depression."  The April 2010 examiner continued, "[t]hese problems seem most likely related to personality structure and obsessive tendencies . . . He reports proudly on his highly focused career ascent, with stellar performance ratings and rapid promotions.  This trajectory was interrupted suddenly due to external factors, and this loss of control was an ego blow for [the Veteran], who now seems to obsessively reflect on that time in a less than healthy way.  He focuses even now on his unexpected failure to achieve two of his primary 'reachable and attainable' goals - achieving ranks of E-8 and E-9 in a timely way.  While these thought patterns are likely distressing to him, they do not seem to meet criteria for an Axis I illness."

The Board finds the April 2010 VA examiner's medical opinion probative as to the issue of diagnosis as it appears to have been based upon thorough review of the record and thoughtful analysis of the Veteran's entire history and current medical condition.  See Bloom, supra.  Moreover, the findings of the April 2010 VA examiner are consistent with the record which is absent any competent medical evidence of a currently diagnosed psychiatric disorder.

The Veteran has not presented a medical opinion that conforms to VA regulations and provides a complete rationale to refute that of the April 2010 VA examiner.  He has been accorded ample opportunity to present such medical evidence in support of his claim, but has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

To the extent that the Veteran has indicated that he suffers from a depressed mood, a symptom alone is not sufficient to establish the existence of a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [symptoms, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted].  

In essence, the Veteran's claim rests on his own contentions that he suffers from depression as a symptom of an acquired psychiatric disorder.  The Board has considered those representations.  In this regard the Board notes that the Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he has experienced certain observable symptoms such as anxiety or depressed mood.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) [holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability]; see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) [holding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau].  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide diagnostic evidence.

Crucially, in this case, the issue of whether the Veteran's psychiatric symptoms are a manifestation of an acquired psychiatric disability relates to an internal, not directly observable disability, unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  C.f. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) [holding that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis] with Jandreau, 492 F.3d at 1376 [holding that lay witness capable of diagnosing dislocated shoulder]; Barr, 21 Vet. App. at 308-309 [holding that lay testimony is competent to establish the presence of varicose veins]; Falzone v. Brown, 8 Vet. App. 398, 405 (1995) [holding that lay person competent to testify to pain and visible flatness of his feet].  Lay statements of the Veteran concerning the presence of an acquired psychiatric disability are therefore not competent in this regard.  Rather, such a determination is a medical conclusion that requires medical expertise, for which the Veteran is not qualified.  

In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for low back disability is granted.

Entitlement to service connection for bilateral knee disability is denied.

Entitlement to service connection for left fifth finger disability is denied.

Entitlement to service connection of an acquired psychiatric disorder is denied.




____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


